Citation Nr: 0722236	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-35 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a lower back disability, to include 
lumbosacral strain, degenerative disc disease, and 
spondylosis.

2.  Entitlement to a nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 2004 of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), located in St. Louis, Missouri.  That action reopened 
the veteran's claim but did not grant service connection for 
a back disability.  Also in November 2004, the RO, via a 
letter, denied entitlement to a nonservice-connected pension.  
Upon being notified of these actions, the veteran appealed to 
the Board for review.

In May 2007, the veteran provided testimony via a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of which has been associated with the claims 
file.  

Per 38 U.S.C.A. 7722 (West 2002), the VA has an obligation to 
inform individuals of their potential entitlement to VA 
benefits when they meet the statutory definition of an 
eligible veteran, and the VA is reasonably aware that said 
veteran is potentially entitled to VA benefits.  Based on the 
action being taken by the Board in this decision, it may be 
that the veteran is entitled to a total disability evaluation 
based on individual unemployability due to a service-
connected disorder.  In other words, he may be entitled to 
additional compensation benefits.  Thus, in accordance with 
38 U.S.C.A. 7722 (West 2002), the veteran is provided notice 
that he, if he so desires, may apply for benefits.




FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Service connection for a back disability was denied by 
the agency of original jurisdiction (AOJ) in March 1978 on 
the basis that the evidence did not show a continuity of 
symptoms or an etiological link with the veteran's military 
service.

3.  The evidence received subsequent to the March 1978 RO's 
decision includes an opinion from a medical professional that 
the veteran currently suffers from a back disability and that 
it is possibility related to his military service.  This 
evidence is not duplicative or cumulative, and is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim.

4.  The veteran now suffers from a lower back disability.  

5.  Resolving all doubt in his favor, the veteran's current 
lower back disability is related to his active duty service.

6.  The appellant's countable annual income for VA pension 
purposes is in excess of the established income limit for 
receipt of payment for nonservice-connected disability 
pension benefits.


CONCLUSIONS OF LAW

1.  The March 1978 RO's decision denying entitlement to 
service connection for a lower back disability is final.  38 
U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1977); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a lower back 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (a) (2006).  

3.  Resolving all reasonable doubt in the appellant's favor, 
the veteran's lower back disability was incurred in or caused 
by the veteran's military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  

4.  Entitlement to nonservice-connected disability pension is 
not authorized.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 
3.23, 3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

In August 2001, VA issued regulations to implement the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments, which apply only to claims governed by Part 3 of 
the Code of Federal Regulations, were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
was made effective August 29, 2001.  While the VCAA and the 
regulations implementing the VCAA provide in some 
circumstances for VA to obtain an additional medical 
examination or opinion, special provisions apply to claims to 
reopen finally adjudicated claims filed after November 9, 
2000, allowing such development only if new and material 
evidence is presented or secured, given that the claim was 
previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen the previously denied claim of 
service connection for a back disability was received after 
that date [March 2004], those regulatory provisions do apply.  
The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision.

The veteran's claim involving entitlement to service 
connection for a lower back disability has been the subject 
of an adverse prior decision.  As a result, service 
connection for this disorder may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2006).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

A March 1978 rating decision denied the veteran's claim 
seeking entitlement to service connection for a lower back 
disability.  The basis for the denial was that there was no 
evidence to establish continuity of symptoms from the 
veteran's military service to when the RO made the decision.  
The veteran was notified of that decision but he did not 
perfect his appeal; hence, they became final.  38 U.S.C. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1977); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2006).

When the RO denied service connection, it based its decision 
on the veteran's service medical records and the veteran's 
application for benefits.  Since then, the veteran has 
submitted written statements, he has provided testimony 
before the Board, and he has proffered private and VA medical 
treatment records.  A VA Compensation and Pension Examination 
of the back has been accomplished.  

This evidence is new.  It was not of record prior to March 
1978.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran has some type of disability of 
the lower back and that it is related to the veteran's 
military service.  Hence, it is the conclusion of the Board 
that this evidence is material because it does relate to a 
previously unestablished fact necessary to substantiate the 
claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for a lower back disability is 
reopened.  

Under 38 U.S.C.A. § 1131, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2006), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2006).  The Court 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

In conjunction with his claim, and after the RO concluded 
that the veteran had submitted new and material evidence 
sufficient to reopen his claim, the veteran underwent an 
examination of his spine in October 2004.  The veteran's 
claims folder and his service medical records were reviewed 
and the examining physician was asked to express an opinion 
as to whether the veteran's current back disorder(s) were 
related to his military service.  At first, the examiner 
wrote that he was unsure as to whether he could provide a 
definitive answer concerning the etiology of the veteran's 
current disorder.  However, the examiner ended his review 
with the following opinion:

It is my professional medical opinion 
with a reasonable degree of medical 
certainty that only the veteran's low 
back condition is related to his military 
service . . . 

In this instance the evidence shows that the veteran now 
suffers from a lower back disability.  There is no evidence 
in the service medical records indicating that the veteran 
suffered from an injury to his back.  However, those same 
service medical records suggest that the veteran did complain 
of back problems during his years in the service.  A VA 
examiner has opined that the veteran's current back 
disability is related to his military service. 

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2006); see also 38 C.F.R. § 3.102 (2006).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  In view of the 
foregoing, the Board finds that the evidence is, at the very 
least, in equipoise.  Because the evidence is in equipoise, 
and since the appellant is supposed to be afforded the 
benefit-of-the- doubt, the Board concludes that the veteran's 
lower back disability is result of his military service, and 
service connection is granted.

II.  Nonservice-Connected Pension

The veteran has also requested that he be awarded a 
nonservice-connected pension.  The RO has denied the 
veteran's request noting that the veteran's earnings per year 
exceed the maximum annual disability pension limit set by 
law.  The veteran has appealed the RO's denial.  

There has been a significant change in the law with the 
enactment of the VCAA.  There are some claims to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  It has been held not to apply to claims based on 
allegations that VA decisions were clearly and unmistakably 
erroneous.  Id. It has been held not to apply to claims that 
turned on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In another class of cases, remand of 
claims pursuant to VCAA is not required because evidentiary 
development has been completed.  Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Although the Court said in Wensch that VCAA did not 
apply in such cases, it may be more accurate to say that VCAA 
applied, but that its notice and duty to assist requirements 
had been satisfied.  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator Rockefeller).

The Board first notes that this issue turns on statutory 
interpretation.  See Smith.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this appeal, the VCAA is not applicable.  Mason v. Principi, 
16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. 
App. 426, 429- 30 (1994) (where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.

The underlying reason for paying pension is to financially 
assist those who need financial assistance.  A pension is not 
meant to be paid to those who are financially able to support 
themselves by virtue of their income and/or ability to 
utilize a portion of the corpus of their estate to support 
themselves.

With regard to pension, the eligibility of a veteran for 
improved pension depends on countable income.  Under the 
provisions of 38 C.F.R. § 3.271 (2006), payments of any kind 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272 (2006).  See 
also U.S.C.A. § 1503 (West 2002).  Income from the Social 
Security Administration (SSA) and income from salary from 
employment are not excluded under 38 C.F.R. § 3.272 (2006).  
The rate at which the veteran may be paid pension is reduced 
by the amount of the veteran's countable annual income.  38 
C.F.R. § 3.23 (2006).  Countable annual income includes 
family income.  The veteran is not married.  

After the veteran submitted his claim for nonservice-
connected pension, it was reported that the veteran's 12 
month annual income consisted of his retirement benefits in 
the amount of $14,400.00 (US dollars).  No excluded income 
was indicated per 38 C.F.R. § 3.272 (2006).

The maximum annual rate in effect in 2004 for a veteran with 
no dependents was $9.894.00 (US dollars).  The veteran's 
annual income from his retirement exceeds the maximum annual 
rate by $4,506.00 (US dollars).  Based on these figures, the 
appellant's yearly income exceeds that allowed for the award 
of VA disability pension.  Therefore, the appellant's claim 
for VA pension must be denied for excess yearly income.  The 
Board finds that there is no interpretation of the facts of 
this case which will support a legal basis for favorable 
action with regard to the appellant's claim.  

Accordingly, based on the governing legal authority, the 
appellant cannot meet the basic income eligibility 
requirement to establish entitlement to pension benefits.  
Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).



ORDER

1.  The claim for entitlement to service connection for a 
back disability is reopened; to this extent, the appeal is 
granted.

2.  Entitlement to service connection for a lower back 
disability, to include lumbosacral strain, degenerative disc 
disease, and spondylosis is granted.

3.  Entitlement to nonservice-connected disability pension is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


